EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Scott M. Schulte on February 7, 2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 2, line 18, the recitation “3180” is deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the closest prior art does not disclose or render obvious the butterfly valve wherein the inlet port is configured to allow purge gas to flow in the valve unit, and a purge gas passage configured to allow communication between the inlet port 
Regarding claim 4, the closest prior art does not disclose or render obvious the butterfly valve wherein the outer peripheral surface, having the plurality of recesses, faces an inner peripheral surface of the insertion through hole to form a labyrinth seal therebetween, in combination with the remaining limitations of the claim, the base claim and any intervening claims.
Claims 3 and 5-9 are allowable because they require all the limitations of allowable claim(s) 2 and/or 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753